Name: Commission Regulation (EEC) No 1466/87 of 27 May 1987 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  wood industry;  political geography
 Date Published: nan

 No L 138/42 Official Journal of the European Communities 28 . 5 . 87 COMMISSION REGULATION (EEC) No 1466/87 of 27 May 1987 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 4054/86 of 22 December 1986 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1987) (2), Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 15 of the Cooperation Agreement, are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : (tonnes) Order No CCT heading No Description Ceiling I 94.03 Other furniture and parts thereof : 5 897 01.0290 B. other Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties appli ­ cable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : Article 1 From 31 May to 31 December 1987, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products : Order No CCT heading No Description Origin 94.03 Other furniture and parts thereof : Yugoslavia 01.0290 B. other (&gt;) OJ No L 41 , 14. 2. 1983, p . 2. 2 OJ No L 377, 31 . 12. 1986, p . 35 . 28 . 5 . 87 Official Journal of the European Communities No L 138/43 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1987. For the Commission COCKFIELD Vice-President